      Case 1:16-cv-02042-AT-OTW Document 261 Filed 09/21/20 Page 1 of 2


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
LISA BOBBIT,                                                      DOC #: _________________
                                                                  DATE FILED: 9/21/2020 _
                      Plaintiff,

              -against-                                               16 Civ. 2042 (AT)

CORRECTIONAL OFFICER MONICA MARZAN;
CORRECTIONAL OFFICER J. CONFORTI;
CORRECTIONAL LIEUTENANT SANDRA HANN;
NEW YORK STATE POLICE TROOPER ROBERT
MURTHA, Shield No. 4235; NEW YORK STATE
POLICE INVESTIGATOR THEODORE DALEY,
Shield No. 3533; NEW YORK STATE TROOPER
SARAH BOLIN; THE STATE OF NEW YORK, THE
NEW YORK STATE POLICE (NYSP), THE NEW
YORK STATE DEPARTMENT OF CORRECTIONS
AND COMMUNITY SUPERVISIONS (DOCCS),
JOHN DOES, AND RICHARD ROES,

                      Defendants.
LISA BOBBIT,                                                          18 Civ. 2465 (AT)

                      Plaintiff,

               -against-

CORRECTIONAL SERGEANT DEAN REBIDEAU;                                       ORDER
CORRECTIONAL OFFICER “FNU” [FIRST NAME
UNKNOWN] WONG; CORRECTIONAL OFFICER
“FNU” [FIRST NAME UNKNOWN] HALICKI;
CORRECTIONAL OFFICER NEYSA PALMER;
NEW YORK STATE POLICE (“NYSP”) TROOPER
NICOLE WALTHER; NYSP TROOPER KRYSTAL
PAOLICELLI; NYSP INVESTIGATOR KIMBERLY
COMPOS; NYSP TROOPER CHELSEA GAGLIARDI;
JOHN DOES and RICHARD ROES,

                      Defendants.

ANALISA TORRES, District Judge:

      On September 21, 2020, the Court granted in part and denied in part the parties’ cross-
motions for summary judgment in these consolidated actions, and set trial for May 17, 2021.
          Case 1:16-cv-02042-AT-OTW Document 261 Filed 09/21/20 Page 2 of 2




ECF No. 260.1 It is hereby ORDERED that the parties shall submit a joint pre-trial order by
April 9, 2021. The joint pretrial order and related submissions are to be submitted as follows:

        In accordance with Paragraph V.B of the Court’s Individual Practices in Civil Cases, the
parties shall submit a proposed joint pre-trial order to the Court by PDF and Word attachment to
an e-mail by April 9, 2021.

        In accordance with Paragraphs V.C and V.D of the Court’s Individual Practices, each
party shall file and serve along with the joint pre-trial order all required pre-trial filings,
including motions addressing any evidentiary issues or other matters that should be resolved in
limine, joint requests to charge, joint proposed verdict forms, and joint proposed voir dire
questions.

        In accordance with Paragraph V.C(v) of the Court’s Individual Practices, the parties shall
deliver to the Court by April 9, 2021, one copy of each documentary exhibit sought to be
admitted, pre-marked (i.e., labeled with exhibit stickers) and assembled sequentially in a
looseleaf binder or in separate manila folders labeled with the exhibit numbers and placed in a
suitable container for ready reference.

        In accordance with Paragraph V.F of the Court’s Individual Practices, by April 16, 2021,
the parties shall file, if necessary, any objections to another party’s requests to charge or
proposed voir dire questions, any opposition to any motion in limine, and any opposition to any
legal argument in a pre-trial memorandum.

       Counsel for all parties shall appear for a final pre-trial conference on May 12, 2021, at
11:00 a.m., in Courtroom 15D of the United States Courthouse, 500 Pearl Street, New York, NY
10007.

        Trial shall commence at 9:00 a.m. on May 17, 2021. In accordance with Paragraph V.H
of the Court’s Individual Practices, trial will be conducted from 9:00 a.m. to 2:15 p.m. with a
break from 11:15 to 11:45 a.m. During the jury selection and jury deliberation phases, court will
be in session from 9:00 a.m. to 5:00 p.m. with a break from 1:00 to 2:00 p.m.


           SO ORDERED.

Dated: September 21, 2020
       New York, New York




1
    ECF citations are to the docket in case number 16 Civ. 2042.


                                                           2
